I find myself unable to agree with the views of the majority as expressed in the opinion, and therefore respectfully dissent. As I read the record this statement appearing in the opinion is not warranted:
"This is not a case where the state's evidence was so lacking in probative force and the verdict so clearly against the weight of the evidence that the verdict cannot be permitted to stand."
On the contrary, a perusal of the case as it is presented to us leaves in the mind a distinct sense of injustice done by the conviction of this defendant.
But the majority reach the result announced because of principles heretofore laid down which are thought to compel the acceptance as final, in a criminal case, of the verdict of a jury, no matter how unreasonable and no matter how far removed from justice and common sense — provided some witness testifies to the material facts against the accused.
In a civil case we may and do pass upon the sufficiency of the evidence to sustain a verdict; and I decline to admit that this court, either as presently constituted or as its personnel may hereafter be, is incompetent to do so in a criminal case. And if we have laid down rules which demand that a citizen be branded a felon in a case as tenuous as this, I would overrule them. If further reasons for this dissent be sought they will be found in the former opinion which is now withdrawn.
RICHARDS, J., concurs in this dissent.